                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

CHARLIE BLUNT, #81425                                                                    PLAINTIFF

VERSUS                                               CIVIL ACTION NO. 3:18-cv-641-HTW-LRA

JEFFERY A. WEILL, SR., ROBERT S. SMITH,
ZACK WALLACE, BARBARA DUNN,
AAFRAM Y. SELLERS, BRICE R. WHITE,
JIM HOOD, AND PHIL BRYANT                                                            DEFENDANTS

                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court, sua sponte, for consideration of dismissal. Plaintiff

Charlie Blunt, an inmate of the Mississippi Department of Corrections (“MDOC”) housed at the

Mississippi State Penitentiary (MSP), Parchman, Mississippi, brings this pro se Complaint

pursuant to 42 U.S.C. § 1983. Plaintiff is proceeding in forma pauperis. See Order [7]. The

named Defendants are Jeffery A. Weill, Sr., Circuit Court Judge; Robert S. Smith, District

Attorney; Zack Wallace, Hinds County Circuit Court Clerk; Barbara Dunn, Hinds County Circuit

Court Clerk; Aafram Y. Sellers, Attorney-at-Law; Brice R. White, Attorney-at-Law; Jim Hood,

Attorney General for the State of Mississippi; and Phil Bryant, Governor of the State of

Mississippi. See Compl. [1] at 7. As relief, Plaintiff seeks monetary, injunctive, and

declaratory relief. Id. at 4. The Court having liberally construed Plaintiff=s Complaint [1] and

in consideration of the applicable law finds that this case should be dismissed.

I.     Background

       Plaintiff brings this § 1983 civil action asserting that he has been unlawfully sentenced as

a habitual offender to life without parole, probation, or the ability to earn good time credits.

Compl. [1] at 9. Plaintiff argues that he has only one prior conviction that qualifies as a crime

of violence. Id. at 8-9. Plaintiff states that at his sentencing on April 7, 2011, he notified
Defendants Judge Weill, District Attorney Smith, Attorney White, and Attorney Sellers that his

previous conviction for simple assault could not be used to sentence him as a habitual offender.

Id. at 9. Because additional paperwork was necessary to determine if Plaintiff’s previous

convictions qualified Plaintiff to be sentenced as a habitual, the District Attorney requested a

continuance that was granted. Id. At Plaintiff’s sentencing on April 15, 2011, information

concerning Plaintiff’s previous conviction was presented to the sentencing court. Id. Plaintiff

contends that Defendants Judge Weill and District Attorney Smith violated Plaintiff’s due

process rights because they ignored the evidence and sentenced Plaintiff as a habitual even

though his previous conviction did not qualify for such a conviction and sentence. Id.

       According to Plaintiff’s Complaint, Defendants Sellers and White were Plaintiff’s court

appointment attorneys. Compl. [1] at 5, 7. Plaintiff complains that Defendants Sellers and

White have failed (1) to do anything about Plaintiff being unlawfully sentenced as a habitual

offender as well as (2) to “notify anyone of Defendant Jeffery A. Weill[‘s] [] illegal actions on

April 15, 2011,” at Plaintiff’s sentencing. Id. at 12.

       Plaintiff contends that he requested an opinion concerning his habitual sentence from the

Mississippi Attorney General’s Office. Compl. [1] at 10. The response Plaintiff received

from Defendant Attorney General Hood’s Office on September 20, 2012, was “they can neither

admit nor deny and for the lack of information or knowledge and therefore must deny.” Id.

       Plaintiff claims that while Defendants Dunn and Wallace have filed Plaintiff’s numerous

motions to vacate his habitual sentence Defendants Dunn and Wallace have failed to report

Plaintiff’s due process deprivation committed by Defendants Judge Weill. Compl. [1] at 12.

       Plaintiff asserts that Defendant Bryant, Governor of Mississippi, has failed to address

Plaintiff’s three separate clemency applications. Compl. [1] at 12.



                                                 2
II.     Analysis
        The in forma pauperis statute mandates dismissal “at any time” if the Court determines

an action “is frivolous or malicious,” “fails to state a claim on which relief may be granted,” or

“seeks monetary relief against a defendant who is immune from such relief.” See 28 U.S.C.

§ 1915 (e)(2)(B)(i)!(iii). Because Plaintiff is proceeding as a pauper, § 1915(e)(2) applies to

this case.

        The United States Supreme Court has held that a “prisoner in state custody cannot use a

§ 1983 action to challenge ‘the fact or duration of his confinement.’” Wilkinson v. Dotson, 544

U.S. 74, 78 (2005) (quoting Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)). Moreover, in

Heck v. Humphrey, 512 U.S. 477 (1994), the United States Supreme Court held that a claim for

monetary damages as well as a claim for declaratory and injunctive relief which essentially

challenges the plaintiff’s conviction or imprisonment is not cognizable under 42 U.S.C. § 1983:

        [I]n order to recover damages for allegedly unconstitutional conviction or
        imprisonment, or for other harm caused by actions whose unlawfulness would
        render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
        conviction or sentence has been reversed on direct appeal, expunged by executive
        order, declared invalid by a state tribunal authorized to make such determination,
        or called into question by a federal court=s issuance of a writ of habeas corpus, 28
        U.S.C. § 2254. A claim for damages bearing that relationship to a conviction or
        sentence that has not been so invalidated is not cognizable under § 1983. Thus,
        when a state prisoner seeks damages in a § 1983 suit, the district court must
        consider whether a judgment in favor of the plaintiff would necessarily imply the
        invalidity of his conviction or sentence; if it would, the complaint must be
        dismissed unless the plaintiff can demonstrate that the conviction or sentence has
        already been invalidated. But if the district court determines that the plaintiff’s
        action, even if successful, will not demonstrate the invalidity of any outstanding
        criminal judgment against the plaintiff, the action should be allowed to proceed,
        in the absence of some other bar to the suit.

Heck, 512 U.S. at 486-87 (footnotes omitted) (emphasis added); see also Boyd v. Biggers, 31

F.3d 279, 284-85 (5th Cir. 1994).




                                                 3
       If Plaintiff is successful in this § 1983 action, it would necessarily imply the invalidity of

his conviction and sentence. See Strickland v. Washington, 466 U.S. 668 (1984) (when the

attorney representing a criminal defendant fails to provide effective assistance, the criminal

defendant’s Sixth Amendment right has been violated). Since this § 1983 action calls into

question the validity of Plaintiff’s conviction and sentence and because Plaintiff does not

establish that his conviction and sentence have been invalidated, the Court finds that Plaintiff

cannot maintain these claims and thus, this Complaint [1] will be dismissed. See Heck, 512

U.S. at 486-87.

       Even though Plaintiff=s Complaint [1] is being dismissed for failing to meet the

requirements set forth in Heck, the United States Court of Appeals for the Fifth Circuit held that

“it remains appropriate for district courts to consider the possible applicability of absolute

immunity . . . as a threshold matter in making a § 1915(d) determination.” Boyd v. Biggers, 31

F.3d 279, 284 (5th Cir. 1994). With that in mind, the Court finds that even if Plaintiff

successfully met the Heck requirements he would not be allowed to maintain this § 1983

Complaint against Defendants Judge Weill, Hood, and Smith.

       Defendant Judge Weill has absolute immunity. See Hulsey v. Owens, 63 F.3d 654, 356

(5th Cir. 1995) (quoting Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994) (“[a]bsolute immunity

is immunity from suit rather than simply a defense against liability, and is a threshold question

‘to be resolved as early in the proceedings as possible.’” )). The case law is well established

that a judge enjoys absolute immunity from damages when performing within his judicial

capacity. See Stump v. Sparkman, 435 U.S. 349 (1978). Judicial immunity can be overcome

only by a showing that the actions complained of were non-judicial in nature, or by showing that

the actions were taken in the absence of all jurisdiction. See Mireles v. Waco, 502 U.S. 9, 11
                                                  4
(1991); see also Forrester v. White, 484 U.S. 219, 220-21 (1988). In Ballard v. Wall, 413 F.3d

510 (5th Cir. 2005), the United States Court of Appeals for the Fifth Circuit announced a four

factor test to use in determining whether a judge acted within the scope of his judicial capacity.

The four factors are “(1) whether the precise act complained of is a normal judicial function;

(2) whether the acts occurred in the courtroom or appropriate adjunct spaces such as the judge’s

chambers; (3) whether the controversy centered around a case pending before the court; and (4)

whether the acts arose directly out of a visit to the judge in his official capacity.” Ballard, 413

F.3d at 515. In applying the four factors, it is clear that Defendant Judge Weill is absolutely

immune. The decision to sentence Plaintiff is clearly within the normal judicial function which

arose out of Judge Weill’s official capacity. Furthermore, there is no indication that Defendant

Judge Weill’s actions occurred outside the courtroom or his chambers/office. Consequently,

the Court finds that Plaintiff cannot maintain an action pursuant to 42 U.S.C. § 1983 against

Defendant Judge Weill.

       Defendants Attorney General Hood and District Attorney Robert S. Smith when acting as

criminal prosecutors, “enjoy absolute immunity from claims for damages asserted under § 1983

for actions taken in the presentation of the state’s case.” Boyd v. Biggers, 31 F.3d 279, 285 (5th

Cir. 1994). This immunity extends to “all actions which occur in the course of the prosecutor’s

role as an advocate for the State.” Cousin v. Small, 325 F.3d 627, 632 (5th Cir. 2003) (internal

quotation marks and punctuation omitted).     The alleged actions taken by Hood and Smith as

advocates for the State of Mississippi in Plaintiff’s criminal case were “intimately associated

with the judicial phase of the criminal process,” and therefore Hood and Smith are entitled to

absolute immunity from the claims asserted in this case. See Lampton v. Diaz, 639 F.3d 223,

226 (5th Cir. 2011).



                                                 5
       Additionally, even if Plaintiff met the Heck requirement, he could not maintain a § 1983

civil action against Defendants Aafram Y. Sellers and Brice R. White. To state a claim under

§ 1983, a plaintiff must (1) allege a violation of rights secured by the Constitution or laws of the

United States and (2) demonstrate that the alleged deprivation was committed by a person acting

under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988). Plaintiff states that

Defendants Sellers and White were his court appointed attorneys. Compl. [1] at 15.

Defendants Sellers and White are not state actors. See Mills v. Criminal Dist. Court No. 3, 837

F.2d 677, 679 (5th Cir. 1988) (deciding that “private attorneys, even court-appointed attorneys,

are not official state actors, and generally are not subject to suit under section 1983.”); see also

Polk County v. Dodson, 454 U.S. 312 (1981) (holding that a public defender is not a state actor

for purposes of 42 U.S.C. § 1983 when performing a lawyer’s traditional functions as counsel to

a defendant in a criminal proceeding). Consequently, based on the allegations of the Complaint

[1], Plaintiff cannot maintain a civil action filed pursuant to § 1983 against Defendants Sellers

and White.

       To the extent Plaintiff seeks declaratory or injunctive relief invalidating his conviction

and sentence which could result in Plaintiff being released from incarceration, Plaintiff must

pursue such relief through a petition for writ of habeas corpus. Preiser v. Rodriguez, 411 U.S.

475, 500 (1973).    The Court finds that Plaintiff filed a petition for habeas relief in Blunt v.

Davis, Civil Action No. 3:13-cv-575-TSL-JCG (S. D. Miss. May 31, 2018), see Compl. [1] at 13,

and Plaintiff’s appeal is now pending in the United States Court of Appeals for the Fifth Circuit,

Appeal No. 18-60669.      Any habeas claims Plaintiff may be asserting in this civil action are

dismissed without prejudice.




                                                  6
III.   Conclusion

       Plaintiff cannot state a 42 U.S.C. § 1983 claim which essentially challenges his conviction

and sentence until the Heck requirements are met. Johnson v. McElveen, 101 F.3d 423, 424 (5th

Cir. 1996). Plaintiff does not establish that his conviction and sentence have been invalidated as

required by Heck. Thus, those claims will be dismissed with prejudice as frivolous. Hamilton

v. Lyons, 74 F.3d 99, 103 (5th Cir. 1996) (finding Heck barred claims are legally frivolous). Even

if Plaintiff were to meet the Heck requirements, Plaintiff cannot maintain a § 1983 civil action

against Defendants Judge Weill, Hood, Smith, Sellers, and White. Plaintiff’s habeas claims are

dismissed without prejudice.

       Because this Complaint is dismissed as frivolous, it will be counted as a “strike.” See 28

U.S.C. § 1915(g). If Plaintiff receives “three strikes,” he will be denied in forma pauperis status

and required to pay the full filing fee to file a civil action or appeal. Accordingly, it is

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is DISMISSED

WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). This dismissal will count as a

“strike” in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(g).

       IT IS FURTHER ORDERED AND ADJUDGED that any habeas corpus claims

asserted in this civil action are DISMISSED WITHOUT PREJUDICE to Plaintiff’s pursuit of

his habeas corpus case, Blunt v. Davis, Appeal No. 18-60669 (5th Cir. filed Sept. 20, 2018).

       A Final Judgment in accordance with this Memorandum Opinion and Order will be

entered.

       SO ORDERED, this the 31st day of January, 2019.

                                               s/ HENRY T. WINGATE
                                               UNITED STATES DISTRICT JUDGE
Civil action no. 3:18-cv-641-HTW-LRA
Memorandum Opinion and Order

                                                  7
